Citation Nr: 0332965	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  97-29 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependents' Educational Assistance 
benefits pursuant to the provisions of 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to May 1946.  
He died on July [redacted], 1996.  The appellant is the veteran's 
surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

The Board notes that, at the time of the veteran's death, he 
had perfected his appeal as to the issue of a total 
disability rating based upon individual unemployability.  
Significantly, during the course of the veteran's substantive 
appeal, he had requested a personal hearing before a 
traveling member of the Board.  

In October 1996, there was received the appellant's claim for 
service connection for the cause of the veteran's death.  

In correspondence of April 1997, the RO advised the appellant 
that, while they had considered her potential entitlement to 
accrued benefits, a final decision could not be reached due 
to a lawsuit which was pending in the federal court system.  
The appellant was further advised that, once that lawsuit was 
resolved, they would contact her regarding her potential 
entitlement to accrued benefits.  

In correspondence of April 1998, the appellant was advised by 
the RO that a review of her husband's (the veteran's) record 
showed that, at the time of his death, no claim for VA 
benefits was pending, and no payments had been made.  
Accordingly, her claim for accrued benefits was denied.

Based on the aforementioned, it is clear that, contrary to 
the RO's assertion, the veteran did, in fact, have a claim 
pending (for a total disability rating based upon individual 
unemployability) at the time of his death.  Under such 
circumstances, the appellant should once again be given the 
opportunity to file a claim for accrued benefits, without 
prejudice, and without regard to the regulatory time limits 
for the filing of such a claim.  


REMAND

The appellant (the widow of the veteran) seeks entitlement to 
service connection for the cause of the veteran's death, in 
addition to Dependents' Educational Assistance pursuant to 
the provisions of 38 U.S.C. Chapter 35.  In that regard, in 
correspondence of early November 1996, one of the veteran's 
private physicians, a Charles F. Hauser, indicated that he 
had frequently seen the veteran for various manifestations of 
his disturbed emotional state, which fluctuated between 
anxious agitation and a stoic acceptance of his fate.  (At 
the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder, evaluated as 
70 percent disabling).  Reportedly, the physical 
manifestations of the veteran's condition consisted of blood 
pressure which was occasionally normal, but more frequently 
elevated to alarming degrees.  Also noted was that the 
veteran's heart rate was usually elevated, sometimes to 
dangerous levels, and sometimes in response to his variable 
emotional state.  In the opinion of his private physician, 
the veteran's emotional and resultant physical state 
contributed to his death as the result of a dissecting 
aneurysm.  

In correspondence of September 1997, that same private 
physician indicated that, as early as 1951, he and other 
physicians were aware that chronic anxiety and depression 
could reek havoc on the cardiovascular system.  The veteran's 
private physician further commented that to deny that the 
veteran's post-traumatic stress disorder was instrumental in 
the generation of his aneurysm was "absurd."

Following a review of the veteran's claims folder and medical 
records, a VA cardiologist, in October 2001, noted that, 
later in life, the veteran developed hypertension, which was 
initially considered to be mild, though with exacerbations.  
While there was adequate documentation of the veteran's 
lifelong psychiatric problems extending from the time of his 
service to the time of his death, what was lacking in the 
record was medical documentation of the veteran's physical 
condition prior to 1991.  In the opinion of the VA physician, 
such documentation would be significant for purposes of the 
chronological development of the veteran's hypertension, and 
other factors such as his cholesterol level, which, while 
alluded to by Dr. Hauser, were not specifically documented.  

The Board observes that, in correspondence of March 1964, 
another of the veteran's private physicians, a Walter 
Osinski, wrote that the veteran had been referred to him by 
the aforementioned Dr. Charles Hauser in January 1962.  A 
that time, the veteran was reporting to Dr. Osinski three 
times per year.  

Based on the aforementioned, it is unclear to the Board 
whether medical documentation prior to 1991 is, in fact, 
available, and whether attempts have been made to secure such 
documentation.  Accordingly, further development in this area 
will be undertaken prior to a final adjudication of the 
appellant's current claims.  

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  The VA has promulgated regulations to implement 
the provisions of this law.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate her 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the appellant and her 
representative, if any, of any information and evidence 
necessary to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that, despite correspondence from the RO in 
July 2001, and the issuance (in July 2002) of a Supplemental 
Statement of the Case containing certain of the regulatory 
provisions of the VCAA, the RO has failed to provide the 
appellant and her representative with adequate notice of the 
VCAA, or of the information and evidence necessary to 
substantiate her claims.  This lack of notice constitutes a 
violation of the appellant's due process rights.  According, 
the case must be remanded to the RO in order that the 
appellant and her representative may be provided with such 
notice.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should contact the veteran's 
private physicians, to include the 
aforementioned Doctors Hauser and 
Osinski, with the request that they 
provide copies of any and all records of 
treatment of the veteran currently in 
their possession.  All such records, when 
obtained, should be made a part of the 
veteran's claims folder.  The appellant 
should be requested to sign the necessary 
authorization for release of such private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the appellant, a 
notation to that effect should be 
inserted in the file, and the appellant 
and her representative should be so 
informed.  

2.  The veteran's claims folder and 
associated medical records should then be 
reviewed by a VA specialist in the field 
of cardiovascular disease.  Following 
completion of that review, the examining 
specialist should render an opinion as to 
whether the veteran's fatal ruptured 
aortic aneurysm/cardiac arrest was as 
likely as not the result of hypertension 
precipitated by his service-connected 
post-traumatic stress disorder.  

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the appellant be notified, via letter, of 
any information and any medical or lay 
evidence not previously provided to the 
Secretary which is necessary to 
substantiate the claims.  A general form 
letter, prepared by the RO not 
specifically addressing the issues 
presently under consideration is not 
acceptable.  The RO must indicate which 
portion of that information and evidence, 
if any, is to be provided by the 
claimant, and which portion, if any, the 
Secretary will attempt to obtain on 
behalf of the claimant.  After the 
appellant and her representative have 
been give notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (see also Quartuccio supra), 
they should be given the opportunity to 
respond.  

4.  The RO should then review the 
appellant's claim for service connection 
for the cause of the veteran's death, as 
well as for Dependents' Educational 
Assistance pursuant to the provisions of 
U.S.C. Chapter 35.  Should the benefit 
sought on appeal remain denied, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation 
and decisions of the United States Court of Appeals for the 
Federal Circuit.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




